          Case 20-34341 Document 24 Filed in TXSB on 04/29/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 IN RE:                                       §       BANKRUPTCY CASE
                                              §
 JOSE DIEGO MONROY                            §       CASE NO. 20-34341
                                              §
 DEBTOR                                       §       CHAPTER 7
                                              §
                                              §
                                              §
                                              §
                                     MOTION TO LIFT STAY

THIS IS A MOTION FOR ENTRY OF AN AGREED ORDER CONDITIONING THE AUTOMATIC STAY. IF YOU OBJECT TO THE GRANTING
OF RELIEF, YOU SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY TO REACH AN AGREEMENT. IF YOU CANNOT REACH AN
AGREEMENT, YOU MUST FILE A WRITTEN RESPONSE AND SEND A COPY TO MOVANT WITHIN 14 DAYS OF THE DATE THIS WAS
MAILED TO YOU. IF NO TIMELY OPPOSITION IS FILED, THE COURT MAY GRANT THE RELIEF WITHOUT A HEARING.


 TO THE HONORABLE JUDGE CHRISTOPHER M. LOPEZ
 OF THE UNITED STATES BANKRUPTCY COURT:


1. Movant: Master General Contractors, Inc. and seeks to lift the automatic stay in this matter

pursuant to 11 U.S.C.S. § 362(d).

2. Movant, Plaintiff, MASTER GENERAL CONTRACTORS, INC., is a Judgment Creditor in

Cause No. 2018-90590 Master General Contractors, Inc. v. Ronald Lockridge, Tina Lockridge &

Dally Monroy Construction, Inc. in the 165th Judicial District Court for Harris County, Texas. “the

Judgment” for $423,251.83, pre-judgment interest, costs of court and post-judgment interest at the

rate of 5.0% per annum signed December 12, 2019 with a current value of $524,736.20.

3. Movant has existing causes of action against Ronald and Tina Lockridge in Cause No. 2018-

90590 Master General Contractors, Inc. v. Ronald Lockridge, Tina Lockridge & Dally Monroy

Construction, Inc. which has been stayed since August of 2020 pursuant to 11 USC 362(a)(1).

                                               Page 1 of 3
          Case 20-34341 Document 24 Filed in TXSB on 04/29/21 Page 2 of 3



4. Ronald and Tina Lockridge have a cross-claim against Debtor in the state court suit for which

judgment has not been taken but for which the majority of the damages (save and except a claim

for attorney’s fees and a $10,000.00 claim for statutory damages) are for those same damages

covered by Movant’s December 12, 2019 judgment which has a current value of $524,736.20 plus

costs of court and interest thereon.

5.     Based on the foregoing, movant seeks termination of the automatic stay to allow the parties

and State District Court to proceed with litigating Cause No. 2018-90590 Master General

Contractors, Inc. v. Ronald Lockridge, Tina Lockridge & Dally Monroy Construction, Inc. in the

165th Judicial District Court for Harris County, Texas.

6.     In addition, the current default judgment against the debtor, the claims by the Lockridge

Defendants in this matter contain fraud allegations which would constitute an exception to

dischargeability of any additional judgment rendered in this matter pursuant to 11 USC §

523(a)(2)(A) in addition to those pled in the adversary porceeding under Cause 20-03466.

7.     Additionally, Movant may be irreparably harmed by further delay in its ability to prosecute,

finalize and collect on action against Ronald and Tina Lockridge. Movant has learned that Ronald

and Tina Lockridge have more than doubled their indebtedness on the 4402 Rex Road Property

(upon which Movant built multiple structures and systems, such work being the basis of the

underlying state court suit). In 2018, when Movant commenced its suit against the Lockridge

Defendants they had a loan with Texan bank which held a lien on the property for approximately

$670,000.00. In March of 2021, a new need of trust was filed on the property for the sum of

approximately $1.8 million. This increase of indebtedness on the largest asset of these Defendants

puts Movant in peril of obtaining a judgment for which the judgment debtors have no assets to

satisfy same left which would irreparably harm the Movant.

                                             Page 2 of 3
          Case 20-34341 Document 24 Filed in TXSB on 04/29/21 Page 3 of 3



8.     If the stay is lifted, no action will be taken to collect assets of the Bankruptcy Estate without

further order of this Court.

9.     Movant certifies that prior to filing this motion an attempt was made to confer with the

Trustee, Ronald Campana and Debtor’s counsel by e-mail by Stephanie M. Harp on April 28, 2021.

Trustee Janet Northrup is unopposed to the Motion.          An agreement could not be reached with

Counsel for Debtor or Counsel for the Lockridge Defendants as no response was received.

                                                              Respectfully Submitted,

                                                              /s/ Stephanie M. Harp

                                                               _________________________
                                                               Stephanie M. Harp
                                                               Attorney at Law
                                                               Federal Bar ID: 613569
                                                               Texas State Bar No. 24044994
                                                               P.O. Box 450146
                                                               Houston, Texas 77245
                                                               Telephone: (832) 832-2741
                                                               E-Mail: harp@texastrialatty.com
                                                               e-service: texastrialatty@gmail.com

                                                               Jon M. Stautberg
                                                               Texas State Bar No. 19085700
                                                               Jon M. Stautberg Attorney At Law
                                                               1800 St. James Place Ste. 200
                                                               Houston TX 77056
                                                               Tel: 713-621-7303
                                                               Fax: 713-621-8706
                                                               E-mail: jmslaw@att.net
                                                               ATTORNEYS FOR CREDITOR
                                                               MASTER GENERAL
                                                               CONTRACTORS, INC.




                                              Page 3 of 3
